People v James (2018 NY Slip Op 08074)





People v James


2018 NY Slip Op 08074


Decided on November 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2018

Friedman, J.P., Mazzarelli, Kern, Oing, Singh, JJ.


7701 1485N/12

[*1]The People of the State of New York, Respondent,
vAlston R. James, also known as Alston Ramardo James, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard M. Weinberg, J.), rendered August 23, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant has failed to establish an ineffective assistance of counsel claim. Even assuming that defendant has established that his counsel's performance regarding immigration advice was deficient, he has not shown that prejudice resulted from counsel's deficient performance. The People stated that defendant's guilty plea "definitely will result in his deportation," the court then declared that "the plea [defendant]
entered . . . subject[ed] him to deportation" and defendant confirmed that he understood that consequence of his plea.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 27, 2018
CLERK